Citation Nr: 0629767	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-36 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for respiratory 
disability, to include chronic obstructive pulmonary disease 
and asthma.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1958 to 
June 1961.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).
FINDINGS OF FACT

1.  The appellant's current low back condition is not related 
to active military service.

2.  The appellant's current respiratory conditions are not 
related to active military service.

3.  Service connection for disability a result of disease or 
injury due to cigarettes is prohibited by law for claims 
filed after June 9, 1998.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  A respiratory disability, to include chronic obstructive 
pulmonary disease and asthma, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
August 2002 complied with statutory notice requirements as 
outlined above, except as to the disability rating and 
effective date elements.  We note that the appellant was 
notified in March 2006 of the disability rating and effective 
date elements, but the notice defect was not cured as the 
claim was not readjudicated.  Notwithstanding, the Board 
believes that the defective VCAA notice is non-prejudicial to 
the appellant in view of the denial of the claims, as 
discussed below.

Prior to the initial adjudication of the claims in December 
2002, the RO sent the appellant a letter dated August 2002, 
wherein he was notified of the VCAA.  This VCAA letter 
specifically informed the appellant of the evidence necessary 
to establish entitlement to compensation, except as to degree 
of disability and effective date of disability, under the 
heading What Must The Evidence Show to Establish Entitlement.  
It also informed him of the evidence VA would seek to obtain 
under the heading VA's Duty to Assist You Obtain Evidence For 
Your Claim.  This letter further informed the appellant of 
the evidence the appellant was expected to provide/obtain 
under the headings What Information or Evidence Do We Still 
Need From You and What Can You Do To Help With Your Claim.  
Under this same heading, we believe that he was essentially 
advised to submit any evidence he has that pertains to his 
claim, thereby satisfying the fourth notice-element.

Considered as a whole, the information contained in the 
August 2002 VCAA letter was sufficient to allow the appellant 
to meaningfully participate in the prosecution of his claims, 
except as to the degree of disability and effective date 
elements.  However, the Board finds that there was no 
prejudice to the appellant in this error because the weight 
of the evidence is against his claim.  As the benefit sought 
could not be awarded even had there been adequate VCAA notice 
as to the disability rating and effective date elements, 
there simply is no prejudice in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA treatment records, and private treatment records 
have been associated with the claims folder.  Furthermore, a 
VA examination was conducted and the report is in the claims 
folder.  There is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  Furthermore, in the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

II.  Claims for Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  However, 
service connection for disability on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service is 
prohibited by law for claims filed after June 9, 1998.  See 
38 U.S.C.A § 1103(a) (West 2002); see also 38 C.F.R. § 
3.300(b) (2005).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2005).



A.  Back Disability

In weighing the appellant's statements, lay statement, 
treatment records, and May 2005 VA examination report, the 
Board concludes that the preponderance of the evidence is 
against service connection for low back disability.  The 
appellant contends that his current back disability is the 
result of multiple parachute jumps in service and his brother 
attests as much in an April 2002 lay statement.  However, 
neither the appellant, nor his brother, is competent to 
provide a medical opinion as to the cause of his current back 
disorder.  Bostain v. West, 11 Vet.App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see 
also, Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").

While service medical records show that the appellant 
sustained a right hip injury during an air parachute jump in 
May 1959, these records are silent for complaints or findings 
for back injury.  A back disability is first shown in VA 
treatments records dated 2000.  VA treatment records dated 
August 2000 to March 2002 show that the appellant was seen 
for multiple health problems with morbid obesity, including 
chronic low back pain, assessed on an MRI and bone scan as 
degenerative joint disease.  Additionally, private medical 
records dated August 2002 reflect that the appellant was seen 
for complaints of severe back pain secondary to facet 
osteoarthritis and symptoms of spinal stenosis and neurogenic 
claudication.

The appellant reported on VA examination in May 2005 that his 
back problems were related to the cumulative effect of three 
years of parachute jumps in service, and degenerative disc 
disease/degenerative joint disease of the lumbosacral spine 
was assessed.  However, the VA physician, a Board Certified 
Orthopedist, opined that "the current back condition is not 
caused by or a result of military service, nor is it related 
to any stated hip condition (x-rays were negative)."

Although the appellant has presented positive evidence of a 
current back disability, competent evidence has not been 
presented showing a nexus, or relationship between that 
disability and his period of active military service.  The 
Board finds that the VA physician's opinion is highly 
probative in this matter, and weighs against the claim.  
Accordingly, service connection is denied.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Respiratory Disability

In weighing the appellant's statements, lay statements, 
treatment records, and May 2005 VA examination report, the 
Board concludes that the preponderance of the evidence is 
against service connection for respiratory disability, to 
include chronic obstructive pulmonary disease and asthma.  
Initially, the appellant contended that his respiratory 
problems were due to heavy smoking that began in service.  He 
has also suggested that his respiratory problems are due to 
inhaling asbestos and/or smoke from smokestacks on the River 
Rhine.

In statements dated April 2002, the appellant's brother and 
sister indicated that the appellant began smoking in service 
and attributed his current respiratory problems to this 
habit.  First, we note that the appellant and his siblings as 
laymen are not competent to provide a medical opinion as to 
the cause of his current respiratory disorder.  Bostain 
supra. at 127 (1998), citing Espiritu supra. (1992); see 
also, Routen supra. at 196 (19997)("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.").  Second, as indicated above, service 
connection for disability on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during active service is prohibited by law.  38 U.S.C.A § 
1103(a) (West 2002); 38 C.F.R. § 3.300(b) (2005).  By its 
terms, 38 U.S.C. § 1103(a) is applicable only to claims filed 
after June 9, 1998.  Because the appellant's claim was 
received after that date, the statute prohibits service 
connection based on nicotine dependence acquired in service.

Service medical records show that, on separation examination 
in June 1961, "rhonchi generalize" was noted in the lung 
section of that examination.  There are no respiratory 
complaints or other abnormal respiratory findings other than 
those associated with diagnoses for flu and common cold.  A 
respiratory disability is first documented post service in VA 
treatments records dated 2000.  VA treatment records dated 
August 2000 to March 2002 show diagnoses for chronic 
obstructive pulmonary disease and asthma.  The appellant 
reported on VA examination in May 2005 that he experienced 
shortness of breath since service and emphasized his history 
of smoking 3 to 4 pack of cigarettes daily or over 20 years.  
By history, he quit smoking in his 40's when he was initially 
diagnosed with asthma.  The impression was chronic 
obstructive pulmonary disease with an asthmatic component.  
The examiner reviewed the claims folder and extensively 
reported the appellant's history in his report.  The examiner 
noted that a pulmonary problem was not shown in service, with 
the exception of the comment "generalized rhonchi" at the 
time of separation.  He also noted that there were no 
complaints or findings for shortness of breath during service 
and no diagnosis for a respiratory condition until over 20 
years after discharge.  The examiner concluded on the facts 
available that "it cannot be established that that later 
diagnosed condition was present in service, and it is not at 
least as likely as not that the veteran's current pulmonary 
condition was related to or caused by his military service."

Although the appellant has presented positive evidence of a 
respiratory disability, competent evidence has not been 
presented showing a nexus, or relationship between that 
disability and his period of active military service, to 
include the notation of generalized rhonchi.  The Board finds 
that the VA physician's opinion is highly probative in this 
matter, and weighs against the claim.  Accordingly, service 
connection is denied.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Service connection for low back disability, to include 
arthritis, is denied.

Service connection for respiratory disability, to include 
chronic obstructive pulmonary disease and asthma, is denied.






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


